Citation Nr: 1019591	
Decision Date: 05/26/10    Archive Date: 06/09/10	

DOCKET NO.  07-21 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for shin splints 
involving the left lower extremity. 

2.  Entitlement to service connection for shin splints 
involving the right lower extremity.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from February 1998 to February 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
VARO in Detroit, Michigan, that denied entitlement to the 
benefits sought.

In August 2008 the Veteran presented testimony before a 
Veterans Law Judge of the Board of Veterans' Appeals sitting 
in Washington, D.C.  The Board remanded the matter for 
additional evidentiary development in September 2008.

In pertinent part, in a decision dated in May 2009, the Board 
denied entitlement to service connection for shin splints 
involving both the left and right lower extremities.  The 
Veteran and his representative appealed the determination the 
United States Court of Appeals for Veterans Claims (Court).  
In a November 2009 Order, the Court ordered that the case be 
remanded to the Board for compliance with instructions set 
forth in a Joint Motion for Remand (JMR) dated that same 
month.

The Board notes that when the case was before it in May 2009, 
the issue of the Veteran's entitlement to service connection 
for a deviated nasal septum was remanded for further 
development.  The RO is asked to proceed with development 
pertaining to that issue.

The appeal is REMANDED for further development as indicated 
below.  VA will notify the Veteran should further action be 
required.


REMAND

In the JMR endorsed by the Court's November 2009 Order, it 
was stated that unless the Board concluded that the Veteran 
did not suffer from pain and swelling in service, the Board 
was to remand the claim to obtain a new opinion based upon 
the Veteran's report of inservice symptomatology.  The Board 
would like more information before making such a 
determination.

Additionally, it was stated that the Board was to make all 
reasonable attempts to obtain the Veteran's missing service 
treatment records.  The Court noted that its review of the 
record reflected that the service treatment records were 
apparently sent from the Records Management Center (RMC) to 
the Detroit VARO and one e-mail follow-up to the RMC was made 
resulting in that facility advising the RO that it did not 
have the service treatment records.  The record did not 
reflect whether any effort was made to verify that the RMC 
ever had the service treatment records or whether the records 
were in possession of the National Personnel Records Center.

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The Detroit RO should make a search 
for any records pertaining to the Veteran 
that might be located at that facility.  
Of particular interest is whether any of 
the Veteran's service treatment records 
might be located at that facility.  If a 
search for any such records is 
unsuccessful, this should be documented 
in writing and a statement to that effect 
should be placed in the claims file.  
Additionally, the RO should contact the 
RMC at 4300 Goodfellow Blvd, Bldg. 104, 
St. Louis, MO 63120 and the National 
Personnel Records Center, Military 
Personnel Records, 9700 Page Avenue, St. 
Louis, Mo 63132-5100 and ask that a 
search be done for any service treatment 
records pertaining to the Veteran that 
might be at either facility.  If no such 
records are available, this should be 
documented by both the RMC and the 
National Personnel Records Center.

2.  Thereafter, the health care 
professional who conducted the January 
2009 examination of the Veteran at the VA 
Medical Center, Detroit, Michigan, should 
be contacted and asked to explain why he 
cannot provide an opinion as to the 
etiology of the disorders at issue 
without resort to speculation.  If he 
remains unable to provide an opinion as 
to whether it is more likely than not 
that any current shin splints involving 
either of the lower extremities are more 
likely than not, at least as likely as 
not, or less likely than not, related to 
the Veteran's active service, he should 
so indicate.  If he is not able to do so, 
the Veteran should be accorded a joints 
examination by another physician 
knowledgeable in orthopedic disorders for 
the purpose of determining whether there 
is a causal nexus between the Veteran's 
active military service and any current 
disability involving either lower 
extremity, to include shin splints.  The 
claims file must be made available to the 
examiner for review and the examiner 
should report that such review has been 
accomplished.  All appropriate testing 
should be conducted, and all pertinent 
disabilities associated with the 
disabilities at issue should be 
diagnosed.  The examiner should provide 
an opinion as to whether it is more 
likely than not (that is, probability 
greater than 50 percent), at least as 
likely as not (that is, probability of 50 
percent), or less likely than not (that 
is, probability of less than 50 percent) 
that any currently diagnosed shin splints 
or other disability involving either 
lower extremity is or are in any way 
related to the Veteran's active service.  
Any opinion expressed should be supported 
by complete rationale.  If the examiner 
is not able to provide the requested 
opinion without resort to speculation, 
this should be so stated and he or she 
should discuss why such an opinion is so 
outside the norm that an opinion is not 
possible.

3.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought are not granted to the Veteran's 
satisfaction, he and his representative 
should be provided with a Supplemental 
Statement of the Case and be afforded the 
appropriate time period within which to 
respond.

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final outcome warranted.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

